     3:20-cv-03933-TMC     Date Filed 01/13/21   Entry Number 20   Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA
                         COLUMBIA DIVISION

Dennis Gallipeau,                     )
                                      )
                   Plaintiff,         )
                                      )      Civil Action No. 3:20-cv-3933-TMC
       v.                             )
                                      )                   ORDER
                                      )
State of South Carolina, State Law    )
Enforcement Division, Richland County )
Sheriff’s Department, Caraly Alvarez, )
John Does and Jane Does,              )
                                      )
                   Defendant.         )
________________________________ )

      Plaintiff filed this action in state court, alleging Defendants violated his

constitutional rights. (ECF No. 1-1). On November 11, 2020, Defendants Caraly

Alvarez and Richland County Sheriff’s Department, with the consent of the other

Defendants, removed this action to this Court. (ECF No. 1). In accordance with 28

U.S.C. § 636(b)(1) and Local Civil Rule 73.02(B)(2)(b), (e), D.S.C., this matter was

referred to a magistrate judge for pretrial handling. Plaintiff has now moved for

voluntary dismissal of this action, without prejudice, pursuant to Rule 41 of the

Federal Rules of Civil Procedure. (ECF No. 14). Defendants consent to said motion.

(ECF Nos. 15, 17).       Before the court is the magistrate judge’s Report and

Recommendation (“Report”), recommending that the court dismiss this case without

prejudice pursuant to Rule 41(a)(2). (ECF No. 18).
     3:20-cv-03933-TMC     Date Filed 01/13/21   Entry Number 20     Page 2 of 2




      Having reviewed the record and the subject motion and responses to the

motion, the court hereby ADOPTS the Report (ECF No. 18) and GRANTS

Plaintiff’s motion for voluntary dismissal (ECF No. 14). This action is DISMISSED

WITHOUT PREJUDICE pursuant to Rule 41(a)(2). Any other pending motions

are denied as moot.

      IT IS SO ORDERED.

                                                     s/Timothy M. Cain
                                                     United States District Judge

Anderson, South Carolina
January 13, 2021




                       NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3

and 4 of the Federal Rules of Appellate Procedure.
